Citation Nr: 0314370	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-08 181	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Whether recoupment of the veteran's disability 
compensation benefits to offset her separation pay was 
proper.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to service connection for a right leg 
disorder.

4.  Entitlement to service connection for residuals of a 
concussion.

5.  Entitlement to service connection for a left arm 
disorder.

6.  Entitlement to service connection for eye damage as a 
residual of a motor vehicle accident.

7.  Entitlement to service connection for sinus disability.

8.  Entitlement to service connection for gynecological 
disability.

9.  Entitlement to service connection for sleep apnea, 
status-post uvulopalatopharyngoplasty.

10.  Evaluation of service-connected major depression, 
evaluated as 30 percent disabling from June 10, 2000.

11.  Evaluation of service-connected headaches, evaluated as 
10 percent disabling from June 10, 2000.

12.  Evaluation of service-connected low back disability, 
evaluated as 10 percent disabling from June 10, 2000 

13.  Evaluation of service-connected cervical spine 
disability, evaluated as 10 percent disabling from June 10, 
2000.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 6, 1987, to 
June 9, 2000; she had 3 years, 5 months, and 14 days of 
active duty service and 7 years, 28 days of inactive service 
prior to January 6, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  During the pendency of the veteran's 
appeal, her claims file was transferred to the Medical and 
Regional Office Center (M&ROC) in Wichita, Kansas.

Claims of service connection for bilateral bunionectomies 
were also developed for appellate review, but the M&ROC 
ultimately granted service connection for residuals of a 
bunionectomy for each foot by a rating decision entered on 
May 14, 2002.  There is no indication in the claims folder 
that the veteran has disputed the assigned ratings.  
38 U.S.C.A. § 7105(b)(1) (West 2002); see Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement (NOD) regarding disability compensation level 
separate from prior NOD regarding issue of service 
connection).  The Board may only exercise jurisdiction over 
an issue after an appellant has filed both a timely NOD with 
a rating decision denying the benefit sought, and a timely 
substantive appeal, filed after a statement of the case is 
issued.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 
(1993); 38 C.F.R. § 20.200 (2002).  Since an appeal of the 
ratings for the veteran's service-connected residuals of 
bunionectomies has not been filed, the issues are not for 
appellate review.

(The issue regarding the propriety of recoupment of 
compensation benefits is addressed in the decision that 
follows.  The remaining issues are addressed in a remand 
following the Board's decision on recoupment.)


FINDINGS OF FACT

1.  The veteran was discharged from service in June 2000 and 
received $27,744 in gross separation pay.

2.  The veteran submitted a claim for entitlement to VA 
disability compensation benefits in January 2000.

3.  The veteran was granted service connection for several 
disabilities by way of an August 2000 rating decision.  The 
combined rating percentage for the several disabilities was 
40 percent.

4.  The veteran was notified of the rating action on August 
15, 2000.  She was informed that the monthly rate of 
compensation for her combined ratings was $413.  She was also 
informed that her monthly VA disability compensation would be 
withheld until the full amount of her separation pay was 
recouped.

5.  The first correspondence received from the veteran and/or 
her attorney addressing the recoupment issue was dated August 
21, 2001, and was received at the RO on August 29, 2001.  


CONCLUSION OF LAW

A notice of disagreement with respect to an August 2000 
decision by the RO to recoup the veteran's military 
separation pay was not timely filed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.301, 20.302, 
20.305 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was discharged from service in June 2000.  A copy 
of her final leave and earnings statement (LES) reflects that 
she was paid a gross amount of $27,774 in separation pay at 
the time of her discharge.  This amount was later adjusted to 
$21,299.23 to reflect the deduction of federal income tax 
from the gross payment in February 2002.

The veteran submitted a claim for entitlement to VA 
disability compensation benefits in January 2000 as part of a 
combined Department of Defense (DoD) and VA effort to 
evaluate veterans for disability compensation prior to their 
actual separation or discharge from service.

The veteran was granted service connection for several 
disabilities by way of a rating decision dated in August 
2000.  The combined disability evaluation for the several 
disabilities was 40 percent.  The RO notified the veteran of 
the decision on August 15, 2000.  She was advised that the 
amount of her disability compensation, $413, would be 
withheld until her separation pay was recouped.

The veteran submitted a statement that was received at the RO 
on August 22, 2000, wherein she expressed disagreement with 
the RO's rating action as to the disability ratings received 
and the disabilities rated.  She did not address the 
recoupment issue.

The RO wrote to the veteran on August 30, 2000, and requested 
that she provide additional information regarding the 
specifics of her disagreement.

The veteran responded in September 2000.  She indicated a 
disagreement with the disability evaluations assigned for 
service-connected major depression, cervical spine condition, 
headaches, and a low back condition.  She did not refer to 
the recoupment issue in the statement.

The veteran's attorney submitted several letters on the 
veteran's behalf in August 2001.  One letter, dated August 
21, 2001, was styled as a protective notice of disagreement 
(NOD) with a rating decision dated November 13, 2000.  A 
second letter was styled as a NOD for withholding the 
veteran's entire disability payment to recoup her separation 
pay.  This letter was also dated August 21, 2001.  Both 
letters were received at the RO on August 29, 2001.  Both 
letters were dated, and received more than a year after the 
notice that was provided in regard to the recoupment issue on 
August 15, 2000.

The M&ROC issued a statement of the case (SOC) regarding this 
issue in March 2002.  The M&ROC identified the submission of 
September 2000 as a NOD with regard to the issue of 
recoupment, but as noted above the September 2000 statement 
did not refer to recoupment.  The veteran submitted a VA Form 
9, characterized as a substantive appeal, in May 2002.

The Board wrote to the veteran, and her attorney in January 
2003, and informed her that the Board was considering 
dismissing her appeal of the recoupment issue for failure to 
submit a timely notice of disagreement.  The letter informed 
the veteran of the facts involved, essentially as related 
above, and the applicable law and regulations.  The veteran 
was afforded the opportunity to provide additional evidence 
or argument regarding the issue.  She was also afforded the 
opportunity to have a hearing if she so desired.  The veteran 
was given 60 days to respond to the Board's letter.

The veteran submitted a response in January 2003.  She 
submitted "copies" of documents she said that she submitted 
in October 2000 that represented a NOD regarding the issue of 
recoupment.  The first document consisted of a typed letter, 
dated October 21, 2000, that was addressed to the St. Louis 
RO and styled as a notice of a change of address and as a NOD 
with the decision to recoup her separation pay.  The letter 
said that a VA Form 21-4138 was enclosed that showed the 
veteran's new address.  The letter also said that it was 
transmitting a notice of disagreement with the issue of 
recoupment.  The second document was styled as a NOD with the 
recoupment decision and was dated October 21, 2000.  She also 
said that it was her understanding that 15 percent or less 
should be withheld.  Finally, the third document was a copy 
of a VA Form 21-4138 that was ostensibly dated October 21, 
2000. 

In reviewing the third document the Board notes this document 
is a duplicate of one submitted earlier by the veteran that 
was dated September 7, 2000.  A review of the October 2000 
document clearly shows it is a copy of the earlier document 
with the date, address, and phone number sections "whited 
out" to permit changes; otherwise it is exactly the same as 
the earlier document.

The Board notes that the veteran submitted a letter, with 
attachments, in October 2000 that provided notice of her 
change of address.  She later submitted a VA Form 21-4138, 
dated October 26, 2000, that discussed her claim but made no 
reference to the recoupment issue.  The veteran also 
submitted a typed letter in December 2000 that again informed 
the RO of her change of address and requested that her claims 
file be transferred to Wichita.  The fact that the veteran 
did not raise the issue of recoupment in any of this 
correspondence is probative.

An appeal to the Board consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.201 (2002).  A 
NOD is a written communication filed with the agency of 
original jurisdiction (AOJ) that, among other things, 
expresses dissatisfaction or disagreement with an 
adjudicative determination.  38 C.F.R. § 20.201.  A NOD may 
be filed by the claimant, her fiduciary, or such accredited 
representative, attorney, or authorized agent as she may 
select.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§ 20.301(a).

To be considered timely, a NOD must be filed within one year 
from the date that the AOJ mails to the claimant notice of 
the determination in question.  38 U.S.C.A. § 7105(b), (c); 
38 C.F.R. § 20.302(a).  The filing of a timely NOD "is a 
prerequisite to the Board's proper exercise of jurisdiction 
over a claim."  Rowell v. Principi, 4 Vet. App. 9, 17 
(1993).  The date of mailing the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  See 38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(a).  In computing the time limit for the 
filing of a NOD, the first day of the specified period is 
excluded and the last day included.  38 C.F.R. § 20.305(b).  
Where the time limit would expire on a Saturday, Sunday, or a 
legal holiday, the next succeeding workday is included in the 
computation.  See 38 C.F.R. §§ 20.305, 20.306.

A NOD postmarked prior to the expiration of the applicable 
time limit will be accepted as having been timely filed.  38 
C.F.R. § 20.305(a).  In the event that the postmark is not of 
record, VA regulations provide that the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  Id.  In calculating the five-day period, 
Saturdays, Sundays, and legal holidays are excluded.  Id.

In this case, the veteran was given notice of the recoupment 
action on August 15, 2000.  She did not submit a NOD with the 
decision by the RO within the one-year period.  Further, 
there is no doubt that the August 2001 submissions by the 
veteran's attorney were beyond the authorized time as both 
letters were not prepared until August 21, 2001, essentially 
a week beyond the one-year period.  The letters were not 
received by the RO until August 29, 2001.  Thus, the possible 
extensions available through 38 C.F.R. §§ 20.305, 20.306 are 
not helpful to the veteran's case.

In considering the veteran's January 2003 submission and the 
evidence of record, the Board concludes that the material 
submitted by the veteran in January 2003 was not received by 
the RO at any time during the pendency of the appeal.  The 
presence of the other letters from the veteran addressing the 
change of address but not the recoupment issue, and the 
duplication of the September 7, 2000, VA Form 21-4138, argue 
against a favorable conclusion that the later submitted NOD 
was sent to the RO in October 2000.  Further, the veteran 
raised the issue that not more than 15 percent should be 
withheld from her compensation in her October 21, 2000, NOD, 
an issue that was not addressed prior to an August 2001 
submission by her attorney.  The veteran may very well have 
prepared these materials for submission in a timely fashion, 
but the Board finds that the materials were never received by 
the RO within the one-year period.

Therefore, as the veteran did not submit a timely NOD 
regarding the issue of recoupment of her separation pay, her 
appeal of this issue must be dismissed.  This is so because 
the Board does not have jurisdiction to act absent a timely 
filed NOD.




ORDER

A NOD with respect to an August 2000 rating decision 
regarding recoupment of separation pay was not timely filed; 
the appeal of this issue is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) affects the veteran's appeal of the service 
connection and rating claims.  The VCAA removed the 
requirement for a claimant to submit a well-grounded claim.  
The VCAA also passed into law the VA's duty to assist 
claimants in the development of their claims.  VA has also 
issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

The veteran was initially notified of the VCAA by way of a 
letter dated in June 2001.  The letter was a generic 
notification letter regarding claims for service connection.  
The letter made no reference to the pending claims for higher 
ratings for the veteran's major depression, low back 
disability, cervical spine disability, and headaches.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (separate ratings 
can be assigned for separate periods of time based on the 
facts found--a practice known as "staged" ratings.)  The 
VCAA applies to claims for both service connection and for 
higher ratings, and the veteran must be provided adequate 
notice of evidence and/or information necessary to complete 
her claims as well as the evidence and/or information 
necessary to substantiate her claims.   See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The veteran was issued a SOC in December 2000 regarding the 
four above-noted rating issues.  The SOC did not address the 
provisions of the VCAA at that time.  The veteran was later 
issued a SOC regarding the service connection issues on 
appeal in March 2002.  Neither the provisions of the VCAA or 
the implementing regulations were discussed in the SOC.  The 
veteran has not been apprised of the pertinent VCAA statutory 
and regulatory provisions.  This should be corrected upon 
remand.  

In regard to the VCAA, the Board notes that the veteran's 
total military service has not been verified at any time.  A 
review of her DD 214 reflects a period of continuous active 
duty from January 1987 to June 2000.  The DD 214 also refers 
to an unspecified prior period of active duty of 
approximately three and one-half years and an unspecified 
period of inactive duty of approximately seven years.  A 
review of the available service medical records (SMRs) 
contains a number of references to the veteran's service in 
the Army Reserve and National Guard in Kansas and Oklahoma.  
The SMRs appear to cover a period from July 1982 to her 
discharge in June 2000.  The SMRs also contain a National 
Guard Bureau (NGB) Form 22, indicating service in the 
National Guard from 1976 to 1984.  However, the SMRs of 
record do not appear to cover that period.  An attempt must 
be made to obtain any records that may be available in 
accordance with the VCAA duty-to-assist requirement.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002). 

In addition to the above, the Board notes that inquiries were 
received from the United States Army requesting specific 
items from the veteran's SMRs in conjunction with an Army 
review of the circumstances of the veteran's medical 
condition at the time of her discharge from service.  The 
latest inquiry was dated in June 2002 from the assistant 
inspector general from the United States Army Reserve 
Personnel Command.  The veteran should be contacted and asked 
to provide information regarding the status of any such 
inquiry, specifically whether any finding of service-related 
disability was made by the service department.  

Subsequent to issuance of the December 2000 SOC, additional 
evidence was associated with the claims folder on two 
occasions.  Evidence was added to the claims folder following 
the March 2002 SOC.  No supplemental statement of the case 
(SSOC) was issued, either in regard to the application of the 
evidence to the pending appeal of the veteran's four service-
connected disabilities or the other remaining pending service 
connection issues.  A SSOC is required in this instance to 
address the pertinent evidence.  38 C.F.R. § 19.31 (2002).

The Board notes that the veteran's attorney submitted a 
letter that was received at the RO in April 2002.  The letter 
specifically requested participation in a Decision Review 
Officer (DRO) review of the veteran's claim, particularly 
because of the October 2001 rating decision, which re-
adjudicated the veteran's service connection claims in light 
of the VCAA.  The veteran received notice of the October 2001 
rating action in February 2002.  The notice advised the 
veteran that DRO review was available.  The veteran was never 
afforded a DRO review in response to her timely filed 
request.  38 C.F.R. § 3.2600 (2002).  Upon receipt of the 
case the veteran must be contacted and asked if she still 
desires to have a DRO review of her case.

In the same April 2002 letter, the veteran's attorney stated 
that she had not received a complete copy of the veteran's 
claims file.  The Board is not aware of a prior request for a 
copy of the claims file; however, this statement clearly 
serves as a request for a copy and must be addressed on 
remand.

Finally, the Board notes that it has been over three years 
since her last VA examination of the service-connected 
disabilities at issue.  These disabilities should be 
reexamined.

Since February 2002, the Board has undertaken evidentiary 
development such as that now required in this veteran's case 
pursuant to authority set forth in 38 C.F.R. § 19.9(a) 
(2002).  This was done in lieu of a remand to the RO.  
Nevertheless, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit, in Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) (authorizing 
the Board to undertake its own evidentiary development) was 
invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver of the right to initial 
consideration of the evidence by the RO.  The Federal Circuit 
also held that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the 
Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.  Given the holding in DAV, the Board must 
remand this case to obtain the necessary evidentiary 
development.

In light of the above, the veteran's case is REMANDED for the 
following actions:

1.  The M&ROC must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the M&ROC 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Such development 
must include verification of the 
veteran's periods of service and a 
search for any outstanding service 
medical records.

2.  The veteran should be contacted 
and asked if she still desires a DRO 
review of her case.

3.  The veteran should also be 
contacted and asked to provide 
information regarding the United 
States Army inquiry as to her 
medical condition at the time of her 
discharge, specifically if the Army 
has made any decision regarding her 
disability status in service.

4.  The veteran should be afforded 
VA psychiatric, neurology, and 
orthopedic examinations, 
respectively; to assess the current 
level of disability relative to her 
major depression, headaches, and 
cervical spine and low back 
disabilities.  

5.  After undertaking any other 
development deemed appropriate, the 
M&ROC should readjudicate the issues 
on appeal.  The representative's 
request for a copy of the claims 
file should be addressed if this has 
not already been done.  If any 
benefit sought is not granted, the 
veteran and her attorney should be 
furnished with a supplemental 
statement of the case, to include 
the pertinent VCAA statutory and 
regulatory provisions, and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

After opportunity is given to respond to the supplemental 
statement of the case, and the period for submitting 
information and evidence as set forth in 38 U.S.C.A. 
§ 5103(b) has expired, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the M&ROC.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the M&ROC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


